Citation Nr: 0820810	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  06-18 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Jessica A. Gray, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's bilateral hearing loss is causally or 
etiologically related to his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, bilateral 
hearing loss was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The Board must ensure that these 
procedures have been satisfied before reaching the merits of 
the appeal.  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  

In the decision below, the Board has granted the veteran's 
claim for service connection for bilateral hearing loss, and 
therefore the benefit sought on appeal has been granted in 
full.  Accordingly, regardless of whether the notice and 
assistance requirements have been met in this case, no harm 
or prejudice to the appellant has resulted.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Law and Analysis
 
Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. 
§ 3.303(d) (2007).  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to service connection for bilateral 
hearing loss.  

The record clearly demonstrates that the veteran currently 
has bilateral hearing loss by VA standards.  The veteran 
underwent a VA examination and audiometic testing in 
September 2005.  The audiometric test results from the 
veteran's September 2005 examination met the requirements of 
a current hearing loss disability for the purposes of service 
connection.  See 38 C.F.R. § 3.385.  Thus, the remaining 
questions pertaining to service connection are whether the 
veteran experienced an injury or disease during his period of 
service, and whether his current disability is related to 
such injury or disease.  

With regard to whether the veteran incurred an injury or 
disease during his period of service, the Board notes that 
his service medical records are negative for any complaints, 
treatment, or diagnosis of hearing loss.  The veteran was 
afforded an audiological examination at the time of his 
December 1967 enlistment examination, which found the 
puretone thresholds, in decibels, to be as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
/
20
LEFT
5
0
0
/
0

The veteran was also afforded an audiological examination at 
the time of his December 1970 separation examination, which 
found the puretone thresholds, in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
/
15
LEFT
15
15
15
/
15

The results of the December 1970 audiological examination are 
slightly elevated from the results of the veteran's December 
1967 examination.  They do not, however, meet VA standards 
for hearing loss pursuant to 38 C.F.R. § 3.385.  
Nevertheless, the Board notes that the absence of in-service 
evidence of a hearing disability during service (i.e., one 
meeting the requirements of 38 C.F.R. § 3.385) is not always 
fatal to a service connection claim.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of current 
hearing loss and a medically sound basis for attributing that 
disability to service may serve as a basis for a grant of 
service connection for hearing loss where there is credible 
evidence of acoustic trauma due to significant noise exposure 
in service, post-service audiometric findings meeting the 
regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute 
the post-service findings to the injury in service (as 
opposed to intercurrent causes).  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993). 

The veteran has argued that he was exposed to acoustic trauma 
during his period of service and that this was the injury 
sustained from which his hearing loss resulted.  The veteran 
is considered competent to relate a history of noise exposure 
during service.  See 38 C.F.R. § 3.159(a)(2).  Moreover, his 
service records list his military occupational specialty as 
tractor operator, and the RO conceded that he was exposed to 
acoustic trauma in its October 2005 rating decision that 
granted service connection for tinnitus.  Accordingly, the 
Board concludes that the veteran was exposed to acoustic 
trauma during service.  

The final issue remaining is whether the veteran's current 
bilateral hearing loss is related to his noise exposure 
during service.  The Board notes that there are three medical 
opinions associated with the claims file that pertain to the 
etiology of the veteran's bilateral hearing loss; however, 
these medical opinions are conflicting.  In this regard, the 
veteran was afforded a VA audiological examination in 
September 2005 to determine the etiology of his bilateral 
hearing loss.  The September 2005 VA audiologist reviewed the 
veteran's claims file and noted that the veteran's separation 
examination had been normal bilaterally and that he had 
significant post-service noise exposure.  He concluded that 
it was not likely that the veteran's hearing loss was the 
result of or caused by his military service.  As such, it 
appears that the September 2005 VA examiner based his 
opinion, in part, on the absence of in-service findings.  
However, the Board again notes that the absence of in-service 
evidence of a hearing disability during service (i.e., one 
meeting the requirements of 38 C.F.R. § 3.385) is not always 
fatal to a service connection claim.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  

On the other hand, the veteran later submitted a letter from 
a private physician dated March 2006 concluding that the 
veteran has a history of hearing loss secondary to noise 
exposure from past military or construction exposure.  The 
veteran also submitted the results of a more recent 
audiometric exam performed by the same private physician, 
dated April 2006.  The examination notes include the 
physician's assessment that the veteran has mild to 
moderately severe sensorineural hearing loss, as likely as 
not due to significant noise exposure in the military.  The 
Board does observe that the private physician did not review 
the veteran's claims file; however, as discussed above, the 
veteran's military noise exposure has been conceded.  As 
such, the private physician did base his opinion on a 
substantiated event.  

In general, the Board is responsible for assessing the 
credibility and weight to be given to the evidence. See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993).  Such assessments 
extend to medical evidence.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion reached; as is 
true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).  The Board finds that in the aggregate these opinions 
are of approximately equal probative value and 
persuasiveness.  Because there is at least an approximate 
balance of positive and negative evidence regarding the issue 
at hand, the Board finds that the evidence raises at least a 
reasonable doubt as to whether the veteran's current hearing 
loss was incurred in service. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

To the extent that there is any reasonable doubt as to the 
relationship of the veteran's current bilateral hearing loss 
to his military service, that doubt will be resolved in the 
veteran's favor.  Based on the evidence of record, the Board 
finds that the veteran's current bilateral hearing loss is 
related to his military service. Accordingly, the Board 
concludes that service connection for bilateral hearing loss 
is warranted.


ORDER

Subject to the provisions governing the award of monetary 
benefits, service connection for bilateral hearing loss is 
granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


